Citation Nr: 1420904	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected instability of the right knee, status post meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran and his spouse appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran's appeal was initially before the Board in June 2011 at which time it denied increased disability ratings for the Veteran's service-connected right knee status post meniscectomy and degenerative joint disease but granted a separate 10 percent disability rating for residuals of right knee meniscus surgery under Diagnostic Code 5259.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In August 2012, pursuant to a Joint Motion for Remand, the Court vacated the Board's June 2011 insomuch as it denied increased disability ratings for the Veteran's right knee status post meniscectomy and degenerative joint disease.  Thereafter, in April 2013, the Board remanded the Veteran's claims for increased disability ratings for additional development pursuant to the Joint Motion for Remand.  

Upon completion of that development, a 30 percent disability rating was granted for service-connected right knee status post meniscectomy for severe instability effective October 15, 2007, the date of the Veteran's claim seeking an increase of his disability rating for his right knee disability.  The AOJ indicated that this was a complete grant on appeal as to that issue because 30 percent is the maximum rating permitted under the rating schedule for instability of the knee under Diagnostic Code 5257; however, the Board disagreed and remanded the Veteran's appeal again in November 2013 for the AOJ to consider whether a higher rating may be warranted on any other basis such as an extraschedular rating or special monthly compensation.  In a March 2014 Supplemental Statement of the Case, the AOJ denied a higher rating under any other theory of entitlement and returned the Veteran's appeal to the Board for final adjudication.  

The Board finds that substantial compliance with its prior remands has been accomplished and, therefore, it may proceed to adjudicate the Veteran's claims without prejudice to him.

This appeal was processed using the VA paperless claims processing system (including Veterans Benefits Management System (VBMS)).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In its Written Brief Presentation submitted in March 2014, the Veteran's representative raised the issue of whether there was clear and unmistakable evidence in a September 6, 2006 rating decision in denying service connection for degenerative joint disease of the left knee.  Although this issue has been raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee is not productive of limitation of flexion of 30 degrees or less, limitation of extension, ankylosis, and anatomical loss of or loss of use of all or part of the right lower extremity.

2.  The Veteran is not in need of regular aid and attendance and is not housebound or bedridden due to his service-connected right knee disability.

3.  The Veteran's right knee disability is not productive of an unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2013).

2.  The criteria for a disability rating in excess of 30 percent for based on instability of the right knee, status post meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.350, 3.351, 3.352 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5256, 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits  are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information and evidence not of record that is necessary to substantiate the claim; (2) of the information and evidence that VA will seek to provide; and (3) of the information and evidence that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already service-connected disability, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  In addition, the Federal Circuit determined that "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."

In this case, notice was sent to the Veteran in May 2009, which was after the initial adjudication of his claim for an increased disability rating for his service-connected right knee disability.  The notice provided informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life and on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the May 2009 notice letter sent to the Veteran was not sufficient as to timing as it was issued after the June 2008 rating decision.  However, content-compliant notice was provided to the Veteran, and his claims were subsequently adjudicated in the June 2009 Statement of the Case.  Thus, the Board finds that any deficiency as to timing has been cured.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board may therefore proceed to adjudicate the Veteran's claims without prejudice to him.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  The Veteran has not identified any additional evidence that has not been obtained.  The Board notes, however, that his representative in its Written Brief Presentation submitted in March 2014 questions, "Is it true that the Veteran has not been to the VA for any treatment since January 2011?".  The last VA treatment record in the claims file is from January 2011.  The April 2013 Board remand, however, requested additional development to include contacting the Veteran and requesting that he identify the names, addresses and approximate dates for all health care providers, VA and private, who may possess records pertinent to his claims.  On April 29, 2013, the Veteran was furnished with a letter requesting this information; however, he did not respond to that request.  Thus, VA was not obligated to obtain any further evidence as the Veteran failed to comply with its request to identify relevant evidence.

Furthermore, the Board finds that the AOJ's failure to obtain any additional VA treatment records is harmless error because the VA examiner who conducted the last VA examination in May 2013 indicated in her report that she had reviewed the Veteran's CPRS records (VA's computerized medical records) and set forth all relevant treatment notes in their entirety relating to the Veteran's right knee from 2000 to 2011, to include the note of an August 2011 Orthopedics Outpatient Visit, which was not previously of record.  Consequently, the Board finds that it is clear from the VA examiner's report that the last VA treatment the Veteran received for his right knee disability was in August 2011 and, since the VA examination report sets forth that treatment note in its entirety, there is no need for further remand in order to obtain VA treatment records that clearly do not exist.  Thus, the Board finds that VA has met its duty to assist in obtaining any relevant treatment records and no further efforts are required.

The duty to assist includes providing the veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in December 2007, November 2010 and May 2013.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Factual Background

Procedurally, the Board notes that service connection was initially established effective in September 1994 for residuals of right knee ACL repair (although the coding sheet indicates this disability was characterized as residuals, right knee meniscectomy), which was evaluated as 10 percent disabling under Diagnostic Code 5299-5257 based upon increased motion valgus and varus slightly on the left (i.e., for mild instability).  

In 2006, the Veteran sought an increased disability rating for his service-connected right knee disability.  Although the AOJ denied an increase of the rating for the service-connected status post right knee meniscectomy, it granted a separate 10 percent disability rating under Diagnostic Code 5010 for degenerative joint disease of the right knee associated with status post right knee meniscectomy, effective April 21, 2006.  The Veteran did not appeal that decision and it became final.

On October 15, 2007, the AOJ received the Veteran's claim for an increased disability rating for his right knee disability upon which the current appeal is based.  Although the AOJ initially denied increased disability ratings for the service-connected status post right knee meniscectomy and degenerative joint disease of the right knee, in a June 2011 decision, the Board granted a separate 10 percent disability rating under Diagnostic Code 5259 for residuals of meniscus surgery, right knee, which the AOJ characterized as symptomatic removal of semilunar cartilage status post right knee meniscectomy and assigned the 10 percent disability rating effective October 15, 2007, the date of the Veteran's claim.  The Board however, denied increased disability ratings for the status post right knee meniscectomy (evaluated under Diagnostic Code 5257) and for degenerative joint disease of the right knee (evaluated under Diagnostic Code 5010).  The Veteran appealed to the Court, and on remand, after additional development, the AOJ awarded a 30 percent disability rating for service-connected status post right knee meniscectomy under Diagnostic Code 5257 for instability of the right knee effective October 15, 2007.  The 10 percent disability rating for degenerative joint disease of the right knee has been continued throughout the appeal period.

Turning to the evidence, in his claim for an increased rating for his right knee disability, the Veteran stated that the right knee is very unstable and painful due to the failure of the ACL and that this has drastically affected his capability to do normal life activities that he was able to do prior to his second surgery.  He stated that he has diligently followed every precaution and exercises that his surgeon and physical therapist prescribed and that, despite following their advice, the knee is painful after riding the bike for more than 15 minutes and feels very unstable going down slight inclinations, even when wearing his ACL knee brace.  

In October 2007, along with his claim for an increased disability rating, he submitted a September 2007 private treatment note of an orthopedic consultation.  This note shows a history of the Veteran having undergone right knee ACL reconstruction surgery with a patellar tendon autograft in 1992 and a revision ACL reconstruction with a hamstring autograft in April 2006.  Since the April 2006 reconstructive surgery, the graft had failed.  Symptoms included increased pain with occasional instability.  Physical examination revealed mild to moderate quadriceps atrophy, range of motion from 0 to 130 degrees, 1-2+ Lachman and 1-2+ anterior drawer with a soft endpoint, tenderness throughout the knee, and pain and tenderness over the external tibial hardware.  Previous X-rays were noted to show mild degenerative changes with multiple hardware throughout the knee from previous ACL surgery.  Magnetic resonance imaging (MRI) was noted to show partial-thickness versus full-thickness ACL graft tear with mild degenerative changes.  The impression was status post right knee ACL revision reconstruction with continued pain with occasional instability issues.

In December 2007, the Veteran underwent a VA joint examination at which he reported current symptoms including constant localized aching pain elicited by physical activity, weakness when walking long distances, instability when walking down hill, stiffness or swelling at times, occasional locking, and feelings of the knee giving out.  The Veteran denied heat, redness, lack of endurance, fatigability, and dislocation.  Alleviating factors included rest and medication.  

Physical examination revealed that the Veteran's posture and gait were within normal limits and no assistive devices were required for ambulation.  There was no edema, effusion, weakness, tenderness, redness, heat, guarding of movement or subluxation.  Range of motion of the right knee measured from 0 degrees of full extension to 132 degrees of flexion, with pain at 10 degrees.  Joint function of the right knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Stability testing of the anterior and posterior cruciate ligaments were abnormal with slight instability.  Testing of the medial and lateral collateral ligaments, medial and lateral meniscus, and anterior and posterior cruciate ligaments were all within normal limits.  The diagnosis was degenerative joint disease status post surgery.  Effects of the right knee condition on the Veteran's daily activity was said to be "much less than in the past," however, he was unable to go out and do things with his wife as he used to.

In the Veteran's March 2009 Notice of Disagreement, he stated that his right knee disability had deteriorated due to the passage of time and two failed ACL reconstruction surgeries.  He stated that the December 2007 VA examiner did not order an X-ray or even touch his right knee.  He stated that his knee had deteriorated to the point that he cannot walk straight, and there is no stability, and he could not even do the simplest bend without pain.

In January 2009, the Veteran underwent a consultation with VA Rheumatology.  He reported that he felt the knee was getting unstable and opted for outside ACL repair revision in 2006.  One year after surgery he again felt some instability of the knee.  He was being seen for consideration of another surgery.  Objectively, the right knee had some mild medial laxity and mild to moderate anterior and posterior laxity with a "clunk" pain around the knee cap in general, but good strength and no pain with resisted knee extension.  McMurray's test was negative.  There was mild atrophy of the right quadriceps.  X-rays were noted to show hardware but he had good medial and lateral cartilage.  The assessment was ACL laxity of the right knee, and he was referred to Orthopedics for a consultation, which he underwent in April 2009.

At the orthopedic consultation, the Veteran gave the same history as in January.  His current complaints consisted of pain and instability, especially with walking downhill but also while walking on level ground.  He related he no longer did activities he enjoyed such as hiking or riding a bike.  The Veteran rated his right knee pain at a 3 out of 10.  Upon physical examination, his gait was non-antalgic.  There was no swelling.  Range of motion was from 0 to 130 degrees.  The knee was stable to varus/valgus testing, and posterior drawer testing was negative.  There was, however, a grade 2B Lachman's test, a positive pivot shift, and a positive anterior drawer test.  Review of a December 2008 X-ray showed osteophyte formation which indicated that the arthrosis is from previous ACL reconstructions.  Two metal interfering screws were noted in the tibia and femur.  A January 2009 MRI demonstrated a ruptured ACL and some chondromalacia present in the medial and lateral femoral condyles.  It was noted that it was unclear what the Veteran meant by instability as, typically, instability is felt with pivoting activities, which the Veteran had not been doing.  The physician also noted that some of the Veteran's complaints of pain and feeling of instability may be due to his underlying arthritis.  In an attempt to minimize the Veteran's pain, he was referred to physical therapy.  

In May 2009, the Veteran underwent initial evaluation with VA physical therapy.  The Veteran reported that the right knee felt unstable; however, he continued to exercise as tolerated.  Prolonged weight bearing and walking tended to increase the pain and cause swelling.  A maximum walking tolerance of 15 minutes was noted.  Aggravating factors included walking, inclined surfaces, stairs, and biking.  Alleviating factors included rest and non-weight bearing activity.  The Veteran reported minimal pain with non-weight bearing activities, but he rated his pain as a 5 out of 10 with activity.  Occupationally, the Veteran worked as an accountant where he was sitting most of the time.  Upon physical examination, it was noted the Veteran walked with a good pace; however, he demonstrated mild right lower extremity antalgia.  Range of motion was within normal limits and pain free with regard to patellar mobility; however, right hip internal rotation was mildly hypo-mobile.  Resisted tests showed right knee flexion and extension were both 5/5; however, there was sharp internal pain upon release of contraction on extension and diminished quad/VMO tone noted with isometric set.  There was no palpable pain about the right knee.  Specific mobility tests (varus/valgus stresses) showed there was lateral laxity that was greater than medial laxity.  The assessment was chronic right knee dysfunction with failed ACL graft and compartmental degeneration.

In July 2009, the Veteran's VA Form 9 reiterated his belief that the December 2007 QTC examination was inadequate.  He contended that an adequate examination would show the complexity of his service-connected right knee injury.

In April 2010, a VA orthopedic treatment note shows that the Veteran had been unable to participate in the aggressive physical therapy program previously recommended, but that he seemed to do well over the course of the last year.  It was further noted that he had a new specific episode in March 2010 where he noted a "mild hyperextension injury" to his knee with pain primarily in the posterior aspect of his knee that seemed to limit many of his activities.  It was noted that he now described very true symptoms of instability that seemed to limit his daily activities, and he clearly had functional-type instability with activities of daily living.  Physical examination of the right knee was remarkable for a grade 3B Lachman's test with a positive pivot shift.  Anterior drawer testing was positive.  Varus/Valgus stress testing was stable at 0 and 30 degrees.  Posterior drawer testing was negative.  While there was no palpable Baker's cyst in the posterior aspect, there was reproducible tenderness in the medial area where one would expect the presence of a Baker's cyst.  Weight bearing X-rays showed some mild joint space narrowing in the medial compartment of his knee, but reasonably preserved lateral and patellofemoral joint spaces.  The assessment was failed ACL reconstruction times two.  It was further noted that the physician believed that the Veteran's symptoms were consistent with functional instability and again recommended formal aggressive physical therapy for strengthening the muscles around his knee and working specifically on proprioceptive exercises in a specific nonoperative ACL tear protocol  The physician further stated that, regarding the pain in the posterior aspect of the Veteran's knee, he did think that this may be consistent with an early Baker's cyst-type development that may have resulted from some degenerative arthritis that is seen on his X-rays, but is not to the point where further work up or treatment is necessary.

An April 2010 physical therapy consultation note shows that the Veteran reported reinjuring his knee the prior month with riding his bike.  He stated that the knee feels unstable and tight, which had slowed down his gait to be cautious.  He reported feeling that the knee was hyperextending.  His pain was reported as a constant dull ache.  He denied locking, popping, or clicking.  Aggravating factors, were walking 15 minutes, squats 1/2 way down and housework.  Easing factors were lying around.  On physical examination, his gait was noted to consist of short strides, slow pace and he appear to walk cautiously.  Range of motion testing showed slight hyperextension and flexion of 135 degrees.  Ligamentous tests showed anterior drawer with laxity without pain and mild varus/valgus laxity without pain.  Strength/resisted movements testing showed the lower extremities were strong and pain free except for patella flexion of 4/5 and knee extension of 4/5.  He was able to bear full weight on the knee.  There was tenderness to palpation over the medial joint line and the medial collateral ligament region.  No swelling was noted.  The assessment was right knee pain, torn ACL, currently with knee laxity, mild quad and calf weakness and altered gait.  It was thought that he would benefit from lower extremity strengthening and proprioceptive training.  

A June 2010 VA physical therapy note indicates that the Veteran reported that his muscles felt stronger but that his pain continued to feel worse.  Range of motion of the right knee was slight hyperextension to 140 degrees of flexion (full range of motion, which was a slight improvement from the initial consultation).  He continued to have anterior drawer laxity and mild varus/valgus laxity, both without pain (no improvement).  Strength/resisted movements testing showed the lower extremities were strong and pain free except for patella flexion of 4/5 (no improvement) and knee extension of 5-/5 (a slight improvement).  The assessment was that the Veteran was not progressing towards his goals, maintaining a pain level of 5 out of 10 after treatment session.  

In August 2010, the Veteran was provided with a new brace for his knee - a Breg Medium shortrunner knee orthotic.  

In November 2010, the Veteran underwent a second VA examination.  His symptoms included feeling of knee being very unstable, pain on the inside and back of knee, painful on activity, weakness, stiffness, swelling, and giving way.  He denied symptoms of heat, redness, lack of endurance, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  He reported flare-ups as often as four times per day lasting for one hour each precipitated by physical activity, driving, and sitting, with a severity level of 7 out of 10.  Alleviating factors included rest and absence of movement.  Functional impairment during flare-ups reportedly included pain when walking or biking, knee feeling very unstable, limitation of motion described as painful to bend with weight, and difficulty walking or standing.  The Veteran reported that he could ride a bike and walk for a maximum of 10 minutes.  He stated that when walking or standing, it felt like the knee wanted to give out.   He reported feeling like his knee joint was sliding when walking down hill or up an incline.  He reported pain in the back of the knee after driving or sitting for a long time.  The Veteran denied any episodes of incapacitation during the last 12 months.  He reported overall functional impairment to include stiffness of the knee and pain in the back of the knee when getting up from prolonged sitting at his desk or driving a car.  He also reported that the knee is painful after walking or biking, the knee feels like it wants to bend backwards, when standing or walking he consciously keeps it bent, and the knee is painful after going up and down stairs (even stair climber) and when bending the knee with weight.

Upon physical examination, the Veteran's posture was normal, and he walked with a normal gait.  There was no evidence of abnormal weight bearing, callosities, or unusual shoe wear patterns.  Use of a brace on the right knee was required for ambulation due to pain and feeling unstable.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malignancy, drainage, or subluxation.  There was tenderness on the right knee.  Crepitus was present.  There was no genu recurvatum or locking pain.  Range of motion was 0 to 120 degrees, with pain at 120 degrees.  There was no additional limitation due to pain, weakness, fatigue, lack of endurance, or incoordination upon repetitive use.  Stability testing revealed that the anterior and posterior cruciate ligaments, the medial and lateral collateral ligaments, and the medial and lateral meniscus test were within normal limits.  

A January 2011 VA orthopedic follow up note shows that the Veteran continued to complain of pain in his right knee, especially when doing physical therapy exercises on the bike and stair stepper, located in the anterior and posterior aspects of the knee.  He continued to use an ACL knee brace.  His pain level was reported to be a 6 out of 10.  Range of motion was 0 to 135 degrees.  There was no instability on varus/valgus stress testing; however, there was no endpoint with anterior stress testing.  Posteriorly, he had no sag and no joint line tenderness.  He had 5/5 strength in dorsiflexion, plantar flexion, and extensor halluces longus.  X-ray images showed mild arthritis.  The assessment was right knee pain and chronic instability in his knee with multiple revisions of his ACL.  He also has some mild degenerative changes in his medial and lateral compartment.  It was noted that, although he has tried different modalities to alleviate his pain, he continued to have significant pain.  He was still able to do most of the activities he enjoys - he works as an accountant, is able to go on some hikes, and is able to ride his bike - but he has begun to limit some of these activities secondary to the pain and the fear that he will have instability in his knee.  A total knee replacement was discussed; however, it was determined not to be in the Veteran's best interest at this point because of his surgical history causing an increased risk for having postoperative stiffness.

In April 2011, the Veteran and his wife testified at a Travel Board hearing.  The Veteran's representative requested a new VA examination due to his incorrect assertion that the last VA examination of record (November 2010) was over 2 years old.  The Veteran testified that his right knee disabilities have limited his ability to navigate the stairs in his home, he is no longer able to walk or hike with his wife due to pain and the absence of ligaments and cartilage in his right knee, he is no longer able to hike on trails for longer than 10 minutes, and he cannot move as fast as he used to.  The Veteran's wife testified that she often has to bring the Veteran his toothbrush and shaving items because it is so difficult for him to navigate stairs.  The Veteran stated that, because the ACL in his right knee is broken, there is movement in his knee when walking downhill which causes his knee to swell.  He stated that he will only take over-the-counter pain medications due to his concern of masking the pain and reinjuring his knee.  Consequently, he stated that he lives with the pain and curtails his activity.  Occupationally, the Veteran stated that he works a desk job in accounting.  He stated that he had to take nearly one month off of work following the April 2006 surgery and he has had to take time off of work for treatment, examinations, or when his knee gives out on him or is re-injured.  He stated that he tries to refrain from seeking treatment unless absolutely necessary because he must request leave time at work.  In regards to the VA examinations of record, the Veteran stated that he disagreed with the QTC examination's diagnosis because it was hastily and superficially done.  Specifically, an MRI was not performed, nor was his knee physically examined in a weight bearing position.  He stated that in actual practice, he is unable to bend his knee more than 90 degrees without pain when it is weight bearing.  He stated that his knee is very unstable and has given out numerous times.  When performing weight bearing activities, he stated that he is unable to bend his knee without pain.  

In August 2011, the Veteran was seen for follow up in VA Orthopedics (see note as set forth in its entirety in the May 2013 VA examination report).  The Veteran reported that he continued to use an unloader brace, which he had used for approximately 10 years.  He stated he remained active with most of his knee pain on bending doing yard/garden work and no mechanical symptoms to date.  He stated there was some instability without the brace.  He denied any reinjury/trauma since his last visit.  Objectively, examination of the right knee did not demonstrate any swelling or posterior knee tenderness.  There were +2 pulses with intact sensation to gross touch.  Range of motion was 0 to 120 degrees with positive drawer testing with firm end point and nontender.  He had 5/5 strength against resistance and ambulated without increased pain complaints across the examination room.  There was no effusion or joint line tenderness on palpation.  X-rays taken that day showed mild medial compartmental degenerative changes of the right knee that were stable.  There was stable appearance of small osseous projection off the lateral femoral condyle, and suggestion of possible trace joint effusion.  The assessment was chronic right knee instability and pain status post multiple ACL reconstruction.  It was again recommended that the Veteran delay having a total knee replacement as long as possible.

In May 2013, the Veteran underwent a third VA examination.  The examiner was specifically requested to provide range of motion with and without weight bearing of the right knee and asked to comment on whether it is possible to identify a separate period, or periods, of a level of instability over the length of the claim (i.e., from October 2007 to the present).  At this examination, the Veteran reported that his current symptoms included decreased range of motion with active weight bearing and weakness on extension of the right knee, slight pain on motion, episodes of stiffness from swelling, and occasional giving way.  He reported flare ups with over use with weight bearing, which includes walking, bending and standing.  His surgical and treatment history were noted.  Limitation on employment duties were noted to be unable to walk greater than one mile, stand greater than 10 minutes, and bend/flex to only 70 degrees on the right knee.  On physical examination, active range of motion (non-weight bearing) of the right knee was 0 to 125 degrees, with pain at 125 degrees (with full range of motion for the Veteran being 130 degrees per examiner due to body habitus).  The examiner noted that, with weight bearing, the range of motion was 0 to 70 degrees on the right.  The examiner noted that, although he has pain, the main issue is instability and weakness causing loss in the weight bearing range of motion.  With regard to additional limitation due to pain, weakness, fatigability or incoordination, the examiner noted that the limitation is due to strength and instability of the right ACL.  With prolonged weight bearing, the right knee swells and becomes stiff and loses range of motion.  He, however, has minimum pain.  Again, she stated that the main issue is the instability with weight bearing.  Also on incline, the right knee gives way.  There was also tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength of the right knee was 5/5 for flexion but 4/5 for extension.  On joint stability testing, there was 2+ (5-10 millimeters) of anterior instability (Lachman test), no posterior instability (Posterior drawer test), and 1+ (0-5 millimeters) of medial-lateral instability (valgus/varus pressure).  The examiner noted that the medial lateral instability was mild and the right anterior instability was moderate to severe.  There was no patellar subluxation.  It was noted the Veteran had a meniscal condition causing frequent episodes of pain and joint effusion.  The circumference of the right versus the left thigh at 12 cms. above the patella was 53 and 54 cms., respectively.  The examiner listed the contributing factors of disability to be less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The examiner noted that the Veteran regularly uses an ACL brace on his right knee for mowing lawn or any activity like hiking, or when it snows outside.  He does not use it when driving because it gets in the way.  

It is noted that the examiner included in her report VA treatment records, including radiograph reports, in their entirety from August 2000 to August 2011 relevant to treatment for the Veteran's right knee.  In rendering the medical opinion requested with regard to instability of the right knee, the examiner noted that, in 2007, the Veteran had an arthroscope that indicated the 2006 surgery failed and was found to have similar findings on MRI of the right knee in January 2009, which revealed that the posterior cruciate ligament was still intact, but the ACL was not.  She stated that this Veteran has had instability of the right knee and he has had instability in 2006, hence the attempt to try to repair the ACL a second time.  However, his second repair did fail in 2007 and he has had instability ever since.  The next step would be a total knee replacement but it has been recommended that he wait to have the surgery done until the last 10 to 15 years of his expected life because he is not a candidate for two total knee replacements if the first fails.  The examiner stated that, in the meantime, this Veteran has moderate to severe anterior instability of the right knee, as well as mild medial-lateral instability.  He has given physical therapy and the homework exercises a high priority, which can be determined by his quadricep definition and musculature, and therefore has only one centimeter atrophy on the right side (this is very good considering his right knee instability).  However, he currently has a significant disability defined by the fact that his right knee flexion on weight bearing is 70 degrees/130 (for him) and 125 degrees/130 (for him) without weight bearing.  She stated that every step on his right leg must be carefully placed as there is only a stretched and weakened posterior cruciate ligament for anterior-posterior stability, and he has mild laxity of the medial-lateral aspect of the right knee created from the weakening of the anterior stability.  The examiner believed that, over the life of the claim, from 2007 to the present, that the disability has been as described on today's examination since this Veteran has had a failed ACL repair since 2007, and although there may have been some worsening of the medial-lateral aspect, the quadriceps atrophy has more likely than not improved with physical therapy.

Degenerative Joint Disease, Right Knee

The Veteran's degenerative joint disease is rated under Diagnostic Code 5010 for traumatic arthritis.  That Diagnostic Code refers the rater to rate traumatic arthritis under Diagnostic Code 5003, which evaluates degenerative arthritis (either hypertrophic or osteoarthritis).  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 3.71a.

Diagnostic Code 5260 is used to evaluate knee disabilities based upon limitation of flexion of the knee.  It provides for a 10 percent rating when flexion is limited to 45 degrees or less; a 20 percent rating when flexion is limited to 30 degrees; and a 30 percent rating when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 is used to evaluate knee disabilities based upon limitation of extension of the knee, and provides for a compensable rating when extension is limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.  

In regards to the claim for an increased rating for loss of motion of the right knee due to degenerative joint disease, having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that such disability is properly evaluated as 10 percent disabling.  As noted above, a 10 percent disability rating is warranted under Diagnostic Codes 5260 and 5261 for limitation of flexion of the knee to 45 degrees and limitation of extension of the knee to 10 degrees.  Here, the medical evidence of record shows that the Veteran's right knee active flexion (nonweight bearing) was no less than 120 degrees, with pain at that point (see November 2010 VA examination).  Furthermore, there is no evidence showing that the Veteran had additional limitation of motion of the right knee after repetitive stress testing at the three examinations he was given.  When taking into account the additional limitation caused by weight bearing, his flexion was limited to no less than 70 degrees, which is still not sufficient to warrant a compensable disability rating under Diagnostic Code 5260.  As for extension of the right knee, the evidence shows he either had 0 degrees of extension or mild hyperextension (i.e., more movement than normal).  Thus, the medical evidence of record also does not show that a compensable disability rating is warranted under Diagnostic Code 5261 because it fails to demonstrate any limitation of extension.  

In making this decision, the Board has considered the DeLuca factors such as additional functional impairment due to pain on movement, weakness, fatigability, incoordination, and additional limitation of motion; however, even when taking these factors into consideration, the evidence does not demonstrate that the Veteran's right knee degenerative joint disease is more consistent with a 30 percent disability rating for limitation of flexion or a 10 percent disability rating for limitation of extension.  In addition, the Board acknowledges that, on VA examination in December 2007, the examiner noted that the Veteran had pain on range of motion of the right knee starting at 10 degrees although he was able to flex to 132 degrees.  Pain may be taken into consideration when rating "functional loss."  Pain on motion is not, itself, "functional loss," but "may result in functional loss...only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, the Veteran's pain on motion alone does not warrant a higher disability rating.




Instability of Right Knee, Status Post Meniscectomy

The Veteran's 30 percent disability rating for this disability is under Diagnostic Code 5257, which provides for evaluating an impairment of the knee with recurrent subluxation or lateral instability as 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Under Diagnostic Code 5257, 30 percent is the maximum scheduler rating provided.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Initially, the Board notes that the AOJ established the 30 percent disability rating effective the date the Veteran's claim for an increased disability rating was received, i.e., October 15, 2007.  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  See also VAOGCPREC 12-98.  The Board notes, however, that a review of the available evidence for a year prior to October 15, 2007 fails to show that the Veteran had more than slight instability of the right knee.  Moreover, although the May 2013 VA examiner opined that his moderate to severe instability was present in 2007, she did not indicate an exact date.  Consequently, the Board concludes that there is no evidence to find that it was factually ascertainable that there was severe instability of the right knee prior to the date of claim, and the effective date of the 30 percent disability rating assigned is appropriately October 15, 2007.

The 30 percent disability rating for instability under Diagnostic Code 5257 is the maximum schedular rating available.  As the Veteran is awarded separate disability ratings for his limitation of motion and removal of meniscus, the Board need only consider whether the Veteran's instability due to his service-connected status post right knee meniscectomy warrants higher compensation under some other provision of the law.  

The evidence does not demonstrate that the Veteran has ankylosis of the right knee and, therefore, a higher percent disability rating is not warranted under Diagnostic Code 5256.  In addition, there is no evidence of actual loss of or loss of use of the Veteran's right lower extremity and, therefore, consideration of a higher rating based upon amputation or loss of use consistent with amputation under Diagnostic Codes 5160 through 5164 is not warranted.  38 C.F.R. § 3.71a.

Furthermore, entitlement to special monthly compensation is not shown as the evidence fails to demonstrate that the Veteran has need for regular aid and attendance, is bedridden, is permanently housebound, or has anatomical loss or loss of use of at least the right foot due to his service-connected right knee disability.  See 38 C.F.R. § 3.350, 3.351 and 3.352.

Consequently, there is no other provision of the rating schedule or other VA regulation that would provide the Veteran with a higher disability rating for his right knee instability.  Whether referral for consideration of an extraschedular rating is warranted is considered in the next section taking the Veteran's right knee disability as a whole.

Extraschedular Rating for Veteran's Right Knee Disability

With regard to whether an extraschedular disability rating is warranted, it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  In other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected right knee disability is manifested by signs and symptoms such as pain, stiffness, swelling, instability, locking, weakness, and limitation of motion, which impairs his ability to sit, stand or walk for long periods or to conduct physical activities such as biking or hiking for more than 10 to 15 minutes without increased pain.  The Veteran has also stated that his knee feels unstable when standing or walking (especially downhill), getting up from prolonged sitting, etc.  He described flare ups occurring causing stiffness, pain, limitation of motion and instability with weight bearing activities.  The Board notes, however, that these signs and symptoms have been used to provide separate disability ratings under multiple Diagnostic Codes.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  The also provide ratings for lateral instability, subluxation, malunion and nonunion of the tibia and fibula, and disorders of the semilunar (i.e., meniscus) cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (providing ratings for lateral instability and subluxation), Diagnostic Code 5262 (providing ratings for impairment of the tibia and fibula), and Diagnostic Codes 5258 and 5259 (providing ratings for dislocated semilunar cartilage and symptomatic semilunar cartilage, respectively).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran has been provided three separate schedular ratings under these Diagnostic Codes to evaluate the separate manifestations of his service-connected right knee disability.  Thus, the various manifestations of the Veteran's right knee disability and the limitations resulting therefrom have been considered in rating this disability under the rating schedule.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's right knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
The Board finds, therefore, that the Veteran's service-connected right knee disability does not represent and unusual or exceptional disability picture that is not contemplated by the rating schedule or has not been considered by VA.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of an extraschedular disability rating would not be warranted.

Conclusion

After carefully considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that higher disability ratings for the Veteran's degenerative joint disease and instability of the right knee are warranted on a schedular basis.  Furthermore, the preponderance of the evidence is against finding that referral for consideration of an extraschedular rating for the Veteran's right knee disability.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's appeal is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee is denied.

Entitlement to a disability rating in excess of 30 percent for service-connected instability of the right knee, status post meniscectomy, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


